DETAILED ACTION

The Information Disclosure Statement(s) filed 10/26/2020 and 03/22/2021 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“The rotor blade system being configurable to provide lift in the passive mode during forward flight of the aircraft” found in claim 1. Page 8, lines 1-2 of the present disclosure indicate that the rotor blades system would provide lift in the passive mode by the autogyro principal. Figures 2, 3, and 6 depict a decline (i.e. negative angle of attack) that would result in force other than lift during forward flight of the aircraft, which is contrary to the autogyro principal. None of the drawings depict the aircraft the rotorcraft in the passive mode providing lift while in forward flight. Support for this limitation may be found on page 6, lines 23-24, and would not be considered new matter. 
Similarly, claims 2 and 7 recite the limitation “a second orientation in which the rotation axis of the set is inclined to the horizontal plane of the aircraft and the rotor blade system is in the passive mode thereof.” The figures depict a decline (i.e. negative angle of attack) with respect to the horizontal plane in the direction of travel. None of the drawings depict the rotation axis of the set inclined to the horizontal plane of the aircraft. 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  
Please omit the phrase “as the case may be” following the word “or” in line 3 of claim 13.
Please omit the phrase “as the case may be” following the word “or” in line 2 of claim 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a respective lateral side” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “a respective lateral side” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the phrase “a respective lateral side” will be construed to mean, “a respective lateral side with respect to the longitudinal centerline of the aircraft.” Claims 2-17 which are currently dependent on claim 1 are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shaw (US 20120261523 A1).
Regarding claim 1, Shaw teaches a VTOL aircraft comprising a pair of fixed wings each wing being located on a respective lateral side of the aircraft (Figures 2A, 8A, 21A, Figures 23A-F), a propeller for providing forward thrust when driven by a power system of the aircraft (Figure 2A, elements 30 may provide forward thrust. Figure 8A, Figure 21A, Figures 23A-F) and rotor blade system for providing lift in active and passive modes thereof (¶ [0113, 0128]), the rotor blade system comprising first and second sets of rotor blades (Figures 2A, 8A, 21A, Figures 23A-F), each of which is mounted by a respective fixed wing (Figures 2A, 8A, 21A, Figures 23A-F), wherein operation of the rotor blade system may be switched between the active mode in which the rotor blade system is driven by a power system of the aircraft and the passive mode in which the rotor blade system is not driven by the power system of the aircraft (¶ [0113, 0128]), the rotor blade system being configurable to provide lift in the passive mode during forward flight of the aircraft  (¶ [0113, 0128]).
Regarding claim 2, Shaw teaches the invention discussed in claim 1, wherein the first and second sets of rotor blades are comprised in first and second rotor units respectively (Figures 2A, 8A, 21A, Figures 23A-F), each rotor unit being rotatably mounted to a respective fixed wing of the aircraft such that the rotation axis of any given set of the first and second sets of rotor blades may be rotated in a plane which is orthogonal to the horizontal plane of the aircraft (Figures 2A, 8A, 21A, Figures 23A-F) and parallel to the central longitudinal axis of the aircraft (Figure 1D, Figure 9A, Figures 23 A-F.) between a first orientation in which the rotation axis of the set is substantially normal to the horizontal plane of the aircraft (Figures 2A, 8A, 21A, Figures 23A-F) and the rotor blade system is in the active mode thereof  and a second orientation in which the rotation axis of the set is inclined to the horizontal plane of the aircraft and the rotor blade system is in the passive mode thereof (Figure 3, 8B, Figures 23 A-F).  
Regarding claim 3, Shaw teaches the invention discussed in claim 2, wherein the first and second rotor units each comprise a respective rudder for influencing the yaw of the aircraft (¶ [0080-0081]).
Regarding claim 4, Shaw teaches the invention discussed in claim 1, wherein each of the first and second sets of rotor blades comprises respective first and second sub-sets of rotor blades, the sub-sets of a given set being arranged for rotation about a common rotation axis and mutually displaced along said axis (Figures 1C and  2A, 8A-8B, 21A, Figures 23A-F).
Regarding claim 5, Shaw teaches the invention discussed in claim 1, further comprising a second pair of fixed wings each of which is located on a respective lateral side of the aircraft, the second pair of fixed wings being located forward of the first pair of fixed wings (Figures 1A, 1B, 1D depicts 4 fins, elements 60, two of which are on each lateral side relative to the longitudinal centerline of the aircraft. The fins are fixed wings. Two of the fins are forward of the main fixed wing when in the horizontal configuration as depicted in Figures 1A and 1D).
Regarding claim 6, Shaw teaches the invention discussed in claim 5, wherein the rotor blade system further comprises third and fourth sets of rotor blades (Figure 1A depicts four sets of rotor blades), each of which is mounted by a respective fixed wing of the second pair of fixed wings (Each of the rotor blades is mounted by a respective fin, element 60, which are fixed wings).
Regarding claim 9, Shaw teaches the invention discussed in claim 1, wherein at least part of the rotor blade system may be arranged to drive an electrical generator or an electrical machine configured as an electrical generator during the passive mode of operation of the rotor blade system (¶ [0128]).
Regarding claim 10, Shaw teaches the invention discussed in claim 1, wherein the power system comprises an electric motor or an electrical machine configurable as an electric motor and an electrical power source (¶ [0128]) and wherein in the active mode the electric motor or as the case may be the electrical machine configured an electric motor is arranged to receive electrical power from the electrical power source and to drive at least part of the rotor blade system (¶ [0128]).
Regarding claim 11, Shaw teaches the invention discussed in claim 10, wherein the electrical power source is an electrical power generator (¶ [0128]).
Regarding claim 12, Shaw teaches the invention discussed in claim 10, wherein the electrical power source is an electrical energy store (¶ [0128]).
Regarding claim 13, Shaw teaches the invention discussed in claim 10, wherein the electrical power source comprises an electrical power generator and an electrical energy store and wherein the power system is configurable such that (i) the electric motor or the electrical machine configured as an electric motor may receive electrical power from the electrical power generator or the electrical energy store or both the electrical power generator and the electrical energy store (¶ [0128]), and (ii) the electrical energy store receives electrical power from the electrical power generator (¶ [0128]).
Regarding claim 14, Shaw teaches the invention discussed in claim 13, wherein the power system comprises an electric motor arranged to receive electrical power from the electrical power generator, the electrical energy store or both the electrical power generator and the electrical energy store and to provide mechanical power to the propeller (¶ [0128]).
Regarding claim 17, Shaw teaches the invention discussed in claim 12, 12 wherein the electric motor or the electrical machine configured as an electric motor is an electrical machine and is configurable in the passive mode as an electrical generator which is arranged to provide electrical power to the electrical energy store (¶ [0128]). 

Claim(s) 1, 2, and 5-6  are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cyrus et al. (EP 3290334 A1).
Regarding claim 1, Cyrus teaches a VTOL aircraft comprising a pair of fixed wings each wing being located on a respective lateral side of the aircraft (Figures 2-4, 31-32, 35-36), a propeller for providing forward thrust when driven by a power system of the aircraft (¶ [0022-0023, 0076-0077]) and rotor blade system for providing lift in active and passive modes thereof (¶ [0022-0023, 0063-0066]), the rotor blade system comprising first and second sets of rotor blades (Figures 2-4, 31-32, 35-36), each of which is mounted by a respective fixed wing (Figures 2-4, 31-32, 35-36), wherein operation of the rotor blade system may be switched between the active mode in which the rotor blade system is driven by a power system of the aircraft and the passive mode in which the rotor blade system is not driven by the power system of the aircraft (¶ [0022-0023, 0063-0066]), the rotor blade system being configurable to provide lift in the passive mode during forward flight of the aircraft  (¶ [0022-0023, 0063-0066]).
Regarding claim 2, Cyrus teaches the invention discussed in claim 1, wherein the first and second sets of rotor blades are comprised in first and second rotor units respectively (Figures 2-4, 31-33, 35-36), each rotor unit being rotatably mounted to a respective fixed wing of the aircraft such that the rotation axis of any given set of the first and second sets of rotor blades may be rotated in a plane which is orthogonal to the horizontal plane of the aircraft (¶ [0022-0023, 0063-0066, 0076-0077]) and parallel to the central longitudinal axis of the aircraft (¶ [0022-0023, 0063-0066, 0076-0077]) between a first orientation in which the rotation axis of the set is substantially normal to the horizontal plane of the aircraft (¶ [0022-0023, 0063-0066, 0076-0077])and the rotor blade system is in the active mode thereof  and a second orientation in which the rotation axis of the set is inclined to the horizontal plane of the aircraft and the rotor blade system is in the passive mode thereof (¶ [0022-0023, 0063-0066, 0076-0077]).
Regarding claim 5, Cyrus teaches the invention discussed in claim 1, further comprising a second pair of fixed wings (Figure 32) each of which is located on a respective lateral side of the aircraft (Figure 32), the second pair of fixed wings being located forward of the first pair of fixed wings (Figure 32).
Regarding claim 6, Cyrus teaches the invention discussed in claim 5, wherein the rotor blade system further comprises third and fourth sets of rotor blades (Figure 32), each of which is mounted by a respective fixed wing of the second pair of fixed wings (Figure 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cyrus et al. (EP 3290334 A1).
Regarding claim 7, Cyrus teaches A VTOL aircraft according to claim 6 wherein the third and fourth sets of rotor blades are comprised in third and fourth rotor units respectively (Figures 31-33, 35-36. ¶ [0076-0078]). Cyrus fails to specifically teach each of the third and fourth rotor units being mounted to a respective fixed wing of the second pair of fixed wings such that the rotation axis of any given set of the third and fourth sets of rotor blades may be rotated in a plane which is orthogonal to the horizontal plane of the aircraft and parallel to the central longitudinal axis of the aircraft between a first orientation in which the rotation axis of the set is substantially normal to the horizontal plane of the aircraft and the rotor blade system is in the active mode thereof and a second orientation in which the rotation axis of the set is inclined to the horizontal plane of the aircraft and the rotor blade system is in the passive mode thereof. However, Cyrus does teach the use gimballing VTOL rotor system to alternate providing vertical and horizontal lift (¶ [0022-0023]), and also teaches wherein the VTOL aircraft may operate between an active and passive mode wherein the thrusters may be powered or unpowered in order to generate an autogyro lift effect (¶ [0063-0066]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Cyrus’ embodiment comprising an additional wing and rotors would possess the same rotor manipulation and control capabilities as previous aircraft embodiments mentioned in the Cyrus document. 

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20120261523 A1). 
Regarding claim 15, Shaw teaches the invention discussed in claim 14, wherein the electrical power source comprises an electrical generator and a gas engine arranged to drive the electrical generator (¶ [0128]). Shaw fails to specifically teach the use of a turbine engine to drive the electrical generator, however, it would have been obvious to one of ordinary skill in the art prior to the effective date to specify that Shaw’s aircraft comprises a turbine engine, as Shaw notes that turbofans, jet engines, and ramjet engines may be used in place of or in combination with the propellers in the document (¶ [0127]).  
Regarding claim 16, Shaw teaches the invention discussed in claim 15, but fails to specifically teach wherein a shaft of the gas turbine engine is mechanically coupled to or integral with a shaft of the electric motor which is arranged to provide mechanical power to the propeller. However, Shaw teaches the use of turbofans, jet engines, and ramjet engines (¶[0127]) and notes that the engines may provide electricity and act as a generator to provide electricity to electric motors and/or batteries in a “hybrid” arrangement, and that the electricity may be used to directly power propellers (¶[0128]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the shaft of Shaw’s turbofan, jet engine, or ramjet was mechanically coupled to or integral with a shaft of an electric motor, as it provides electricity and generates direct power to power the propellers (as taught by ¶ [0128] of Shaw). 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim(s), and any intervening claims.
Examiner’s Note: Examiner recommends an attorney interview to facilitate prosecution of allowable subject matter given the existing drawing objections and rejections present. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pfaller et al. (US 20190112039 A1)- teaches an aircraft comprising a plurality of wings comprising a plurality of rotors capable of operating in a powered mode and an autorotation mode
Fink et al. (EP 2690012 A1)- teaches an aircraft comprising a plurality of rotors capable of operating in horizontal, vertical, and autorotation modes. Fink also teaches a number of the limitations found in claims 9-17. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644